Case 19-34054-sgj11 Doc 1261 Filed 10/21/20                    Entered 10/21/20 15:23:29              Page 1 of 2




UMARI ZUGARO, PLLC
Basil A. Umari
Texas State Bar No. 24028174
1403 Eberhard
Houston, TX 77019
Telephone: (713) 392-1974
email: bumari@umari-zugaro.com

-and-

MORRISON COHEN LLP
Joseph T. Moldovan, Esq.
909 Third Avenue
New York, NY 10022
Telephone: (212) 735-8600
Facsimile: (212) 735-8708
email: bankruptcy@morrisoncohen.com

Counsel for Meta-e Discovery, LLC


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                           )
    In re:                                                 )     Chapter 11
                                                           )
    HIGHLAND CAPITAL MANAGEMENT,                           )     Case No. 19-34054-sgj11
    L.P., 1                                                )
             Debtor.                                       )
                                                           )     Docket Ref. Nos. 1079, 1080 & 1108
                                                           )

                       CERTIFICATE OF SERVICE
    FOR JOINDER OF META-E DISCOVERY, LLC TO THE OBJECTION OF THE
    OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO THE DEBTOR’S
  MOTION FOR ENTRY OF AN ORDER (A) APPROVING THE ADEQUACY OF THE
   DISCLOSURE STATEMENT; (B) SCHEDULING A HEARING TO CONFIRM THE
  FIRST AMENDED PLAN OF REORGANIZATION; (C) ESTABLISHING DEADLINE
 FOR FILING OBJECTIONS TO CONFIRMATION OF PLAN; (D) APPROVING FORM
  OF BALLOTS, VOTING DEADLINE AND SOLICITATION PROCEDURES; AND (E)
               APPROVING FORM AND MANNER OF NOTICE

1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
      address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

#9817271 v1 \028111 \0001
Case 19-34054-sgj11 Doc 1261 Filed 10/21/20             Entered 10/21/20 15:23:29       Page 2 of 2




            The undersigned hereby certifies, that on the 20th day of October, 2020, he caused to be

served a true and correct copy of the Joinder of Meta-e Discovery, LLC to the Objection of the

Official Committee of Unsecured Creditors to the Debtor's Motion for Entry of an Order (A)

Approving the Adequacy of the Disclosure Statement; (B) Scheduling a Hearing to Confirm the

First Amended Plan of Reorganization; (C) Establishing Deadline for Filing Objections to

Confirmation of Plan; (D) Approving Form of Ballots, Voting Deadline and Solicitation

Procedures; and (E) Approving Form and Manner of Notice, by electronically filing it with the

Court using the CM/ECF system, which sent notification to all parties of interest participating in

the CM/ECF system.

Dated:         October 21, 2020



                                                    /s/ Basil A. Umari
                                                    Basil A. Umari




#9817271 v1 \028111 \0001                          2
